Citation Nr: 0844922	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to accrued benefits based on a claim for 
service connection for post-traumatic stress disorder.  

2.  Entitlement to accrued benefits based on a claim for 
service connection for residuals of nosebleeds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1955 to December 
1959.  He died in January 2002, at the age of 63.  The 
appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appellant appealed, and in July 2005, the Board denied 
the claims for accrued benefits based on a claim for service 
connection for post-traumatic stress disorder (PTSD), and a 
claim for service connection for residuals of nosebleeds.  In 
the Board's July 2005 decision, it also denied the 
appellant's claims for service connection for the cause of 
the veteran's death, and entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318. 

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2007, the Court issued a 
decision vacating and remanding the July 2005 Board decision 
insofar as it denied the claims for accrued benefits.  The 
Court's October 2007 decision affirmed the Board's July 2005 
denials of the claims for service connection for the cause of 
the veteran's death and entitlement to DIC.  

In April 2005, a hearing was held at the Las Vegas, Nevada VA 
office before a Veterans Law Judge who is no longer with the 
Board.  In June 2008, the appellant was notified that she was 
entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 
2002).  However, in a statement, received that same month, 
the appellant stated that she did not desire another hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The veteran died in January 2002.  

2.  There was no claim pending at the time of the veteran's 
death; no periodic monetary benefits were due and payable at 
the time of the veteran's death.


CONCLUSION OF LAW

There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 
5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to accrued 
benefits.  Specifically, she asserts that accrued benefits 
are payable based on claims for service connection for PTSD, 
and residuals of nosebleeds.  In the Court's October 2007 
decision, which vacated and remanded these claims, it stated 
that the Board had failed to provide "adequate reasons and 
bases" for its decision.  

The Board initially notes that although the appellant has 
submitted additional evidence since the Board's July 2005 
decision, without a waiver of RO review, this evidence is all 
duplicative of that which was associated with the claims 
files at the time of the Board's decision.  Accordingly, a 
remand for the RO to consider this evidence is not required.  
See 38 C.F.R. § 20.1304(c) (2008).

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a) (the Board parenthetically notes that changes to 
accrued benefits laws were recently enacted with an effective 
date of December 16, 2003, but that as the veteran died in 
January 2002, these changes may not be applied to this claim.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2008)).  

Importantly, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

In a decision, dated in July 1999, the RO denied the 
veteran's claims of entitlement to service connection for 
"chronic pulmonary and/or respiratory disease related to 
tobacco use," headaches, and PTSD.  In September 2000, the 
RO granted service connection for headaches, evaluated as 
noncompensable, and affirmed its prior denials of the claims 
for chronic pulmonary and respiratory disease, and PTSD.  

The veteran initially appealed the RO's denials of the claims 
for service connection.  

With regard to the assertion that the veteran had a claim 
pending for service connection for PTSD at the time of his 
death, a review of the transcript of his videoconference 
hearing, held in November 2000, shows that the following 
testimony took place:  

CHAIRMAN: In a prehearing conference the 
veteran informed me that he desires to 
withdraw his appeal with respect to the 
issue of service connection for post-
traumatic stress disorder.  [Addressing 
the veteran], for the record will you 
confirm that that is your desire at this 
time?

VETERAN: Yes. 

The Board further notes that in February 2001, the Board 
denied the claim for service connection for what it 
characterized as "a pulmonary disability."  In its 
introduction, the Board specifically stated that the 
veteran's claim for service connection for PTSD had been 
withdrawn at his hearing.  

Since the veteran withdrew his appeal of his claim for 
service connection for PTSD at his videoconference hearing in 
November 2000, and since there is a transcript of his 
testimony on file, the hearing transcript constitutes written 
withdrawal of his claim.  See 38 C.F.R. § 20.204(b) (2008); 
see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral 
remarks [i.e., hearing testimony] are transcribed, a 
statement becomes written).  Once the veteran withdrew his 
appeal of the claim for service connection for PTSD in 
November 2000, the claim ceased to exist.  See Hanson v. 
Brown, 9 Vet. App. 29, 31-32 (1996).  

Furthermore, there is no record of a claim for service 
connection for PTSD being received subsequent to the 
veteran's withdrawal of his claim at his November 2000 
hearing, and prior to his death in January 2002.  Therefore, 
the Board finds that there was no pending claim for service 
connection for PTSD at the time of the veteran's death, and 
that the claim must be denied.  

With regard to the claim for accrued benefits based on the 
argument that the veteran had a pending claim for service 
connection for nosebleeds at the time of his death, the 
following has essentially been argued that medical evidence 
received with the veteran's substantive appeal (VA Form 9) on 
another issue, received in September 1999, amounted to such a 
claim because it "talk[ed] about his nose injury"; and that 
a July 2000 medical statement, and an October 2000 statement, 
raised a claim for service connection for nosebleeds.  See 
appellant's former representative's brief, dated in December 
2006.  

The relevant evidence is as follows:

In a decision, dated in February 1965, the RO denied a claim 
for service connection for a nose condition, specifically 
noting that residuals of nosebleeds were not found at the 
time of discharge.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

The veteran applied to reopen his claim, and in January 1987, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  There was no appeal, and the 
RO's decision became final.  Id.  

In July 1999, the RO denied claims for service connection for 
headaches, and "chronic obstructive and/or respiratory 
disease related to tobacco use."  The veteran appealed, and 
the claims files include three letters associated with the 
veteran's substantive appeal, received in September 1999.  
  
A statement from N.S., M.D., dated and received in July 2000, 
states that the veteran has emphysema, chronic nosebleeds, 
and chronic headaches, and that the exact etiology of his 
headaches was unknown, but that his headaches could have been 
caused by his service.   

The claims files contain several statements from the veteran 
and/or the appellant, as well as a statement from the 
veteran's representative, all dated in October 2000, none of 
which mention nosebleeds, or a nose condition.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a), to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  

Under 3.155, an informal claim is defined as:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought. Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In determining intent, the Board first notes that prior to 
September 1999 (i.e., the earliest date of any evidence which 
has been argued as constituting a claim for service 
connection for nosebleeds following the RO's denial of the 
claim in 1987), the evidence shows that the veteran knew how 
to file an application, and that he was familiar with the 
claims filing procedure.  See e.g., Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), 10 Vet. App. 15, 19 (1997); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  In this regard, a review 
of the claims files shows that prior to September 1999, he 
had had claims for service connection denied in no less than 
four rating decisions (in 1965, 1970, 1987, and July 1999).  
In addition, his claim for a nonservice-connected pension was 
granted in 1992.  The Board finds that this evidence 
indicates that the veteran understood the claims filing 
process.  Id.

With regard to the September 1999 letters, these were all 
apparently written by the appellant, although one letter is 
only signed with the veteran's name.  One letter is addressed 
to President Clinton, and one letter is addressed to VA.  
Although it is not entirely clear, one letter appears to be 
addressed to an employee of the veteran's representative at 
that time (identified only as "Mr. H").  The letters to VA, 
and President Clinton, did not discuss nosebleeds.  

With regard to all of the letters, they show that the 
appellant (and, presumably, the veteran) expressed 
disagreement with the RO's July 1999 rating decision, which 
denied claims for service connection for a 
pulmonary/respiratory condition, and PTSD.  In the letter 
addressed to Mr. H, the appellant noted that the veteran had 
a history of a nose injury during service, for which he had 
been hospitalized, and she indicated that she disagreed with 
the RO's previous denials of the claim for service connection 
for a nose condition.  

The Board finds that this evidence is insufficient to show an 
intent to file an application to reopen the claim for service 
connection for nosebleeds.  See 38 C.F.R. § 3.156 (2008).  
Only one of the three letters received in September 1999 
discusses nosebleeds.  This letter is addressed to Mr. H, and 
the reference to nosebleeds is buried in what the Board can 
only describe as a rambling six-page document in which the 
appellant complained that the veteran "never got 
compensation for this injury," and that he had filed "a 
claim for his nose injury in 1963 and never got anything."  
The Board finds that this is not a claim as much as it was a 
complaint.  

Furthermore, none of this evidence was accompanied by any 
relevant competent evidence that was capable of a new and 
material analysis.  In this regard, the RO's 1965 and 1987 
decisions were final, and the veteran and the appellant were 
laypersons.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Vargas- Gonzalez v. West, 12 Vet. App. 321 (1999) (lay 
statements on medical issues are insufficient to constitute 
new and material evidence).  In summary, there is a 
distinction between a claimant who intends to reopen a 
finally decided claim, and one who does not submit any 
evidence and merely states that they disagree with a final 
decision.  In the Board's opinion, the September 1999 letter 
that discusses nosebleeds clearly falls into the latter 
category, and the Board finds that none of this evidence is 
sufficient to show that the veteran intended to apply to 
reopen the claim for service connection for nosebleeds.  
Stewart, 10 Vet. App. at 19; see also 38 C.F.R. § 3.155(a).  

With regard to the letter from Dr. N.S. that was received in 
July 2000, this evidence was submitted in association with a 
claim for service connection for headaches that had been 
denied in July 1999, and which was on appeal at the time.  
The mere fact that this letter mentions that the veteran was 
being treated for symptoms that included nosebleeds is 
insufficient to show that the veteran that the veteran 
intended to apply to reopen the claim for service connection 
for nosebleeds.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before an RO can adjudicate a claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it, and that the mere presence of medical evidence does not 
establish an intent of the part of a claimant to seek service 
connection for a disorder).  

Finally, it has been argued that an October 2000 statement 
should be construed as an attempt to reopen a claim for 
service connection for nosebleeds.  However, while the claims 
files contain several statements from the veteran and/or 
appellant, as well a statement from the veteran's 
representative, all dated or received in October 2000, none 
of these statements mention nosebleeds, or a nose condition.  
Therefore, these letters do not show an intent to apply to 
reopen the claim for service connection for nosebleeds.  

With regard to both claims, to the extent that the appellant 
has testified that she filed a claim at the RO at some time 
prior to the veteran's death, there is no evidence in support 
of this argument, and it therefore does not provide a basis 
to find that the veteran had a pending claim for service 
connection for either nosebleeds, or PTSD, at the time of his 
death.  

The veteran died in January 2002.  In February 2002, the 
appellant filed her claims for accrued benefits.  The claims 
were therefore filed within one year of the date of the 
veteran's death.  See 38 U.S.C.A. § 5121(c).  However, the 
evidence does not show that the veteran had periodic monetary 
benefits at the time of his death which were due and unpaid.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In 
addition, as previously discussed, the evidence does not show 
that the veteran had a claim for either nosebleeds, or PTSD, 
pending at the time of his death.  

In summary, as the veteran had no periodic monetary benefits 
at the time of his death which were due and unpaid, and 
without the veteran having had a claim pending at time of 
death, the appellant has no claim upon which to derive her 
application for accrued benefits.  See Jones; Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 
(Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997).  Based 
on the foregoing, there are no accrued benefits, and the 
appellant's claim must be denied.


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in December 2004, the 
appellant was notified of the information and evidence needed 
to substantiate and complete the claims.  

The VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the Board 
finds that any VCAA notice errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claims.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, a review of the appellant's submissions, and 
those of her representatives, received between 2006 and 2008, 
shows that these submissions were filed subsequent to the 
Board's July 2005 decision, which denied the claims.  These 
submissions show actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.  The appellant was also afforded a hearing in April 
2005.  As both actual knowledge of the veteran's procedural 
rights, and the evidence necessary to substantiate the 
claims, have been demonstrated, and she, or those acting on 
her behalf, have had a meaningful opportunity to participate 
in the development of her claims, the Board finds that no 
prejudice to the appellant will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether an appellant has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  In a statement, received in 
October 2008, the appellant stated that she had no more 
evidence to submit.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


